Citation Nr: 0918058	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-34 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's compensation benefits upon behalf of the 
appellant's minor child.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 2001 to April 
2002.  The appellant is his estranged spouse, who seeks 
apportionment of the veteran's disability compensation on 
behalf of her minor child.  This appeal was remanded for 
further development in January 2008, and now returns again 
before the Board.


FINDINGS OF FACT

1.  The appellant is the estranged spouse of the veteran.  
She gave birth to a child on May [redacted], 2002.  She claims this 
child is the natural child of the veteran.

2.  The veteran indicated on an unrelated claim received at 
the Board on May [redacted], 2002 that he had no dependents.

3.  The appellant has not provided a birth certificate or 
other sufficient evidence indicating that the veteran is the 
natural father of the appellant's child.


CONCLUSION OF LAW

The criteria for establishing entitlement of the appellant to 
an apportionment of the veteran's compensation benefits upon 
behalf of the appellant's minor child have not been met.  38 
U.S.C.A. 5107, 5307 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.210, 3.450, 3.451, 3.452 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  And, the notice 
requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The above described notice provisions, however, do not apply 
to decisions regarding how benefits are paid. Sims v. 
Nicholson, 19 Vet. App. 453, 456 (2006). And an apportionment 
decision involves deciding how existing benefits are to be 
paid; thus, under Sims, these notice provisions are not 
applicable to this claim.

Nevertheless, the Board points out that the duty to notify 
was satisfied by way of letters sent to the Veteran and 
appellant in October 2004 and January 2008.  These letters 
collectively informed the Veteran and appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and of what evidence the appellant 
and Veteran should provide.  Therefore, the Board finds that 
any notice errors did not affect the essential fairness of 
this adjudication, and that it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The VA has also done everything reasonably possible to assist 
the Veteran and appellant with respect to the claim on 
appeal, such as specifically informing the appellant of the 
evidence necessary to substantiate her claim.  Consequently, 
the duty to notify and assist has been satisfied in this 
appeal

The appellant contends that an apportionment is warranted on 
behalf of her minor child.  Specifically, she contends that 
her child is the natural child of the veteran, that he 
doesn't provide support for her, and that providing support 
for the child would not cause undue hardship to the veteran.

All or any part of the pension, compensation, or emergency 
officers' retirement pay payable on account of any veteran 
may be apportioned.  38 C.F.R. § 3.450(a)(1) (2008).

A veteran's benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a) (2008).

No apportionment will be made where the veteran, the 
veteran's spouse (when paid "as wife" or "as husband"), 
surviving spouse, or fiduciary is providing for dependents.  
The additional benefits for such dependents will be paid to 
the veteran, spouse, surviving spouse, or fiduciary.  38 
C.F.R. § 3.450(c).

Without regard to any other provision regarding apportionment 
where hardship is shown to exist, pension, compensation, 
emergency officers' retirement pay, or dependency and 
indemnity compensation may be specially apportioned between 
the veteran and his or her dependents or the surviving spouse 
and children on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451 (2008).

In determining the basis for special apportionment, 
consideration will be given such factors as: Amount of 
Department of Veterans Affairs benefits payable; other 
resources and income of the veteran and those dependents in 
whose behalf apportionment is claimed; and special needs of 
the veteran, his or her dependents, and the apportionment 
claimants.  The amount apportioned should generally be 
consistent with the total number of dependents involved.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her while apportionment of less than 20 percent of his or her 
benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451.

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided that the 
statement contains: the date (month and year) and place of 
the event; and the full name and relationship of the other 
person to the claimant.  See 38 U.S.C.A. § 5124(a), (b); 38 
C.F.R. § 3.204(a)(1).  VA shall require corroborating 
evidence to verify a claim such as the birth of a child 
where: the claimant does not reside within a state; the 
claimant's statement on its face raises a question of its 
validity; the claimant's statement conflicts with other 
evidence of record; or, there is a reasonable indication, in 
the claimant's statement or otherwise, of fraud or 
misrepresentation of the relationship in question.  See 38 
U.S.C.A. § 5124(c); 38 C.F.R. § 3.204(a)(2). Failure to 
furnish the higher class of evidence, however, does not 
preclude the acceptance of a lower class if the evidence 
furnished is sufficient to prove the point involved.  See 38 
C.F.R. § 3.204(b).

Where it is necessary to determine the legitimacy of a child, 
evidence will be required to establish the legality of the 
marriage of the mother of the child to the veteran or to show 
that the child is otherwise legitimate by State laws together 
with evidence of birth as outlined in 38 C.F.R. § 3.209.  
Where the legitimacy of a child is not a factor, evidence to 
establish legitimacy will not be required: Provided, That, 
evidence is on file which meets the requirements of paragraph 
(b) of this section sufficient to warrant recognition of the 
relationship of the child without regard to legitimacy.  38 
C.F.R. § 3.210(a) (2008).

Taking into account all relevant evidence, the Board finds 
that the criteria for entitlement to an apportionment of the 
veteran's compensation benefits upon behalf of the 
appellant's minor child have not been met.  In this regard, 
the Board finds that there is conflicting evidence of record 
as to the question of whether the appellant's child is the 
veteran's natural child, and the appellant has provided no 
objective evidence which indicates that this child is the 
veteran's natural child.  

There is no question that the appellant gave birth to a child 
on May [redacted], 2002, while she was still married to the veteran.  
However, the Board finds the evidence of record to be 
somewhat unclear as to the relationship of that child to the 
veteran.  Specifically, the veteran noted on May [redacted], 2002, on 
his claim for benefits, that he had no dependents.  While 
that was technically true, his wife gave birth 12 days later.  
And the Board notes that in his application the Veteran 
listed separate addresses for he and his spouse.  Further, 
there is no evidence of record showing that the veteran ever 
acknowledged the child as his natural child.  The only 
evidence of record which may show paternity is a dispersement 
record from the state of Florida which appears to show that 
the appellant is paying $72 a month in child support, 
however, the record is somewhat vague, and the Board does not 
find it conclusive as to parentage, particularly since it 
does not refer to the child at issue in this case.

As result of a lack of sufficient evidence in the record to 
establish the veteran's paternity of the appellant's minor 
child, the Board felt, as per 38 C.F.R. § 3.204(a)(2), that 
corroborating evidence was required in order to support the 
appellant's claim.  Consequently, the Board remanded this 
claim in January 2008, specifically requesting that the 
appellant submit a copy of her child's birth certificate, as 
well as a copy of a Court order showing child support 
information.  In response to that remand however, the 
appellant submitted no evidence.  Although the veteran has 
previously said she submitted her child's birth certificate 
twice, there is no evidence of the appellant's child's birth 
certificate in the veteran's claims file.  The veteran may be 
referring to a "birth notice", dated June 2002, from a 
Naval hospital, congratulating her on the birth of her child.  
However, this letter does not in any way indicate the veteran 
is the father of the appellant's child, nor does it mention 
who the father might be at all, and could in no way be 
considered a birth certificate.

The Board again notes that, in light of what it finds to be 
conflicting evidence in the record, it does not find it 
unreasonable to request that the appellant provide a copy of 
her child's birth certificate to the VA in order to verify 
her claim.  The Board also finds that, via the previous Board 
remand of January 2008, the appellant was put on ample notice 
that a copy of the birth certificate was required for 
favorable adjudication of her claim.  The Board is at a loss 
to understand why the appellant has not submitted a copy of 
her child's birth certificate, regardless, without that 
evidence, the Board finds that the record does not establish 
that the appellant's child is the natural child of the 
veteran, and therefore entitlement to an apportionment cannot 
be established.  The appellant is encouraged, should she wish 
to file an additional claim for apportionment, to submit any 
further claim with a copy of her child's birth certificate.

The Board also notes that this finding precludes further 
discussion as to the merits of the claim, however, the Board 
points out that, even if the appellant's child were found to 
be the veteran's natural child, the evidence does appear to 
show that the veteran may be providing support for this 
child, and as the appellant's income exceeds her expenses, 
there is no hardship shown on the part of the appellant's 
child.  Thus, the Board finds that, even if the appellant's 
child were found to be the natural child of the veteran, 
there does not appear to be any evidence in the record which 
would warrant the grant of an apportionment.  Nevertheless, 
as the threshold issue of whether the appellant's child is 
the veteran's child has been decided, the Board does not need 
to address the merits of the claim.

As the Board finds the preponderance of the evidence of 
record does not show that the appellant is the veteran's 
natural child nor is the evidence in equipoise as to this 
issue, the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).  As the 
appellant has failed to show her child is the natural child 
of the veteran, the Board finds that this claim should be 
terminated due to lack of entitlement under the law.


ORDER

Entitlement of the appellant to an apportionment of the 
veteran's compensation benefits upon behalf of the 
appellant's minor child is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


